Citation Nr: 1129458	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-29 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to October 1971.  As indicated above, the Veteran changed his name in 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board notes that the RO treated the claim for entitlement to service connection for PTSD as an original claim when in fact such a claim had previously been finally denied.  Despite the characterization of the claim by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran submitted a March 1998 treatment record after the last adjudication of the claims.  The treatment record is a follow-up psychosocial survey.  It indicates that the Veteran has received treatment for drug, alcohol, and psychiatric issues in the past.  However, such facts are documented in numerous records throughout the multiple volumes of the Veteran's claims file.  The March 1998 treatment record contains no psychiatric diagnosis and contains no information bearing on whether any of the claimed conditions are related to service.  Thus, the record provides merely cumulative information, and there is no prejudice to the Veteran in proceeding with a decision on the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 38 C.F.R. § 20.1304 (c) (2010).

FINDINGS OF FACT

1.  The November 1999 rating decision that denied service connection for PTSD was not appealed and is final.

2.  Some of the evidence received since that November 1999 rating decision includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

3.  There are no service records or other credible evidence that corroborates the occurrence of the Veteran's alleged in-service stressor.

4.  The May 1995 rating decision that denied service connection for a neuropsychiatric disorder was not appealed and is final.

5.  Additional evidence associated with the claims file since the May 1995 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and/or does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The RO provided notice to the Veteran in September 2004 letters, issued prior to the decision on appeal, regarding what information and evidence is needed to substantiate his claims for service connection, to include the need to submit new and material evidence to reopen the claims, as well as advising the Veteran of the basis for the prior denial of entitlement to service connection for an acquired psychiatric disorder.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letters also advised as to what information and evidence must be submitted by the Veteran, and the types of evidence that will be obtained by VA.  While the Veteran was not provided with notice of the information and evidence needed to establish a disability rating and an effective date for his claimed disabilities in these letters, he has not been prejudiced by such as service-connection is being denied and no disability rating or effective date will be assigned.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and hearing testimony.  VA attempted to obtain records from the Social Security Administration; however, these records had been destroyed.  While the Veteran reports treatment at the Perry Point VA Medical Center a year or two after service, that facility has reported that they have no records for the Veteran from 1971 or 1972.  Subsequent records have been obtained.  The Veteran has repeatedly been told to submit or identify all relevant evidence and has done so.  He has also been notified that it is ultimately his responsibility to see that the evidence is submitted.  

The Board notes that the Veteran has not been afforded a VA examination concerning his newly reopened claim of entitlement to service connection for PTSD.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no credible evidence establishing that the Veteran's claimed stressor - driving a Jeep into the ditch - took place during service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Claims to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

      A. PTSD

As an initial matter, the Board notes that the decision above reopened the Veteran's previously denied claim for service connection for PTSD and will now be addressed the merits of the claim for service connection.  Such action is not prejudicial to the Veteran, as the RO has already considered the instant claim for service connection for PTSD on the merits.  See Bernard, supra.

Service connection for PTSD was previously denied by rating decisions in August 1992, May 1995, and November 1999.  The claims have denied because there was no diagnosis of PTSD or any verified stressor that could have caused PTSD.  

The evidence received subsequent to the November 1999 rating decision includes a July 2004 private treatment record which shows a diagnosis of PTSD.

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  Thus, such evidence is new and material, and the claim for service connection for a low back disability is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  

      B. Acquired Psychiatric Disorder

Service connection for acquired psychiatric disorders, variously claimed and diagnosed, was previously denied by the Board in November 1980 and in rating decisions in April 1989, March 1992, and May 1995.  The claims have been denied because there was no evidence to show that an acquired psychiatric disorder began during service or was otherwise related to service.

The evidence received since the May 1995 rating decision includes additional private and VA medical records showing treatment for alcohol and substance abuse, as well as mental illness.  While this evidence is new, it is merely cumulative of evidence previously considered.  At the time of the May 1995 decision, it was well established that the Veteran had problems with alcohol, drugs, and had been diagnosed with various acquired psychiatric disorders.  However, the claim was previously denied because there was no evidence other than the Veteran's statements that any current acquired psychiatric disorder began during or was otherwise related to his service.  None of the new evidence indicates any relationship between a current psychiatric disorder and the Veteran's service, besides his own statements.  The Veteran's statements are not considered new evidence as his contention that he has a psychiatric disability that began during service was considered at the time of the previous final denials.    

As there continues to be no credible evidence showing that the Veteran has an acquired psychiatric disability that began during service or is otherwise related to service, the Board concludes that new and material evidence has not been received to reopen the Veteran's claim.

II. Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  As the Veteran's claimed stressor does not relate to fear of hostile military or terrorist activity, the amendment is not applicable in this case.  

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

In this case, the Veteran asserts that he has PTSD as a result of driving a Jeep into the ditch while serving in Korea.  This is the only stressor he has identified during the course of this appeal.  Service records do not reflect any Jeep accident.  

The Veteran was diagnosed with PTSD by a private physician in July 2004.  However, this diagnosis was based on the Veteran's report of serving in combat as a Corpsman with the Marine Corps.  Such is not consistent with the Veteran's service record.  Indeed, his service records reflect that he served in the Air Force in Korea.  The Veteran reported having only Air Force service during his Board hearing.  Thus, the diagnosis of PTSD by the private physician was based on an inaccurate factual premise and has no probative value.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).   

Regarding the identified stressor, the Board finds the Veteran's statements to be lacking credibility as he has made multiple inconsistent statements.  For example, while service records reflect that he served as an Air Force security policeman in South Korea and the United States during service, the Veteran has told medical personnel that he was in the Marine Corps (September 24, 1999 VA hospitalization report), was a Corpsman (July 13, 2004 private mental health evaluation), was in demolitions (February 21, 2002 VA hospitalization report), and served in combat in Vietnam (August 8, 2003 VA social worker assessment).  The parentheticals are given as examples; the Veteran has on multiple occasions reported being in the Marine Corps and serving in combat in Vietnam.  

Other inconsistent statements include the following:  In November 2002 a VA psychiatrist noted multiple inconsistencies in the Veteran's story regarding an altercation that happened a few months prior.  In July 2003 the Veteran stated that he started hearing voices when he was 34 years old, but in November 1997 he stated that he started hearing voices during service.  In August 2003, it was noted that the Veteran told the doctor that he had 5 children and then told the social worker that he had none.  In August 2003, the Veteran reported dropping out of school in the 8th grade, yet in July 2004 he reported having some college and in November 2002 he reported having a degree in economics.  In July 2004, it was noted that the Veteran gave inconsistent reports regarding housing.  At admission he said he had an apartment and later reported being homeless and sleeping on the streets.  He also reportedly gave inconsistent statements regarding his legal history in that he told a nurse he was given 5 years probation for assault but then later denied a legal history to another medical professional.  In October 2004 the Veteran was diagnosed with rule out malingering; in April 2004 he was diagnosed with malingering.  The later report noted that the Veteran had been manipulative, fabricated information and changed his story in an attempt to be admitted.  Given the sheer number of inconsistent statements offered by the Veteran, the Board finds his statements to be unreliable and lacking credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

As the Board has found the Veteran's statements regarding the occurrence of the only claimed stressor to be lacking credibility, service connection for PTSD is not warranted on any basis. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is denied.  

New and material evidence having not been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is not reopened, and the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


